Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 01/15/201. Claims 1, 2, 5, 6, 9 and 17-19 are amended. Claim 14 is cancelled. Claims 1-13 and 15-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, independent claim 1 recites “each individual attendee” (line 15). However, “a plurality of attendees” was not previously set forth in the claim. Hence, there is a lack of antecedent basis for the  “each individual attendee” limitation in the claim.
	Additionally, independent claim 1 and dependent claim 16 recite “the feedback” (line 23 and 4, respectively). There is a lack of antecedent basis for this limitation in the claims.

	Moreover, independent claim 17 recites “…identifying variation over time within each band range...” (line 25). However, “band ranges” have not been previously set forth in the claim. Hence, there is a lack of antecedent basis for “each band range” in the claim. The Examiner suggests amending the claim to recite "…analyzing a plurality of band ranges of EEG frequency data…" to establish antecedent basis for "each band range".
	Also, independent claim 19 recites “…the one or more first persons...” (line 18). There is a lack of antecedent basis for this limitation in the claim.
	Dependent claims 2-13, 15, 16, 18 and 20 are rejected for their incorporation of the above through their dependencies.
	In view of the above rejections under 35 USC § 112(b), the claims are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?

	Step 2A – Prong 1: Judicial Exception Recited?
	The 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite (an) abstract idea(s) and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A system for adaptive learning style curriculum tailoring based on electroencephalography (EEG) data, the system comprising
Abstract idea: adaptive learning style curriculum tailoring based on electroencephalography (EEG) data is a method of organizing human activity, including managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) that could be performed alternatively as a mental process. See 2019 Memorandum 52.
a plurality of devices configured to capture raw EEG data associated with a plurality of persons attending an information exchange session
capture raw EEG data associated with a plurality of persons attending an information exchange session is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The plurality of devices are additional non-abstract limitations.
a first processor of each of the plurality of devices configured to perform a filtering of the captured raw EEG data to generate EEG frequency data
perform a filtering of the captured raw EEG data to generate EEG frequency data is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
Abstract idea: perform a filtering of the captured raw EEG data to generate EEG frequency data is alternatively a mathematical concept since, by definition, in signal processing, a digital filter is a system that performs mathematical operations on a sampled, discrete-time signal to reduce or enhance certain aspects of that signal. See Spec. ¶ 30. See 2019 Memorandum 52.

The first processor is an additional non-abstract limitation.
a plurality of skin conductivity and heart rate measurement devices 
a plurality of skin conductivity and heart rate measurement devices 

The plurality of skin conductivity device and heart rate measurement devices are additional non-abstract limitations.
plurality of communication circuits configured to communicate the EEG frequency data to a central processor, 
Abstract idea: communicate the EEG frequency data is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, See 2019 Memorandum 52.

The plurality of communication circuits and central processor are additional non-abstract limitations.
the central processor is configured to:  process the EEG frequency data across all frequency ranges for each individual attendee to determine an individual variation over time
Abstract Idea: process the EEG frequency data across all frequency ranges for each individual attendee to determine an individual variation over time is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The central processor is an additional non-abstract limitation.

Abstract idea: generate an expected attentiveness score from the EEG frequency data of the plurality of persons is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52.
identify an individual attendee having an attentiveness score below the expected attentiveness score and an identification number of the individual attendee
Abstract Idea: identify an individual attendee having an attentiveness score below the expected attentiveness score and an identification number of the individual attendee is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed See 2019 Memorandum 52.
the feedback is configured to enable a second person to adapt one or more materials presented in the information exchange session to increase the attentiveness score of the identified individual attendee, and the measured skin conductivity and heart rate data provides feedback correlating to the attentiveness score of the individual attendee when the EEG frequency data is unavailable
Abstract Idea: the feedback is configured to enable a second person to adapt one or more materials presented in the information exchange session to increase the attentiveness score of the identified individual attendee, and the measured skin conductivity and heart rate data provides feedback correlating to the attentiveness score of the individual attendee when the EEG frequency data is unavailable is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52. 


a plurality of devices, first processor, plurality of skin conductivity and heart rate measurement devices, plurality of communication circuits and central processor) does not take the claim out of the methods of organizing human interactions and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the “plurality of devices”, “first processor”, “plurality of skin conductivity and heart rate measurement devices”, “plurality of communication circuits”, and “central processor”,  which are recited at a high level of generality. See originally filed Specification, paragraphs [0026]:…one or more devices 11, a central processor (e.g. a server) 12, a computing device 13, a portable communication device 14 and an access point 15 communicating (e.g., wirelessly) over a network 16… the one or more devices 11 may include, but are not limited to, an electroencephalography (EEG) headset, a skin conductivity measurement device and a heart rate measurement device...the EEG headset may include a module that can perform first processing of the raw EEG data, for example, by performing Fourier transform analysis…the skin conductivity measurement device and a heart rate measurement device are integrated with a smart device such as a smart phone or a smart watch of the attendees of the information exchange session (hereinafter "the session")...; [0027]:…the central processor 12 is a local server or a cloud server capable of cloud computing. The computing device 13 may be a personal computer such as a laptop computer and the portable communication device 14 may be a smart phone or a personal digital assistant (PDA) of the first person (hereinafter "the attendee") or the second person ( e.g., a teacher, a trainer, a lecturer, a speaker or a presenter; hereinafter "presenter")…A first processor; [0038]:… A first processor (e.g., included in device 11 of FIG. 1 or EEG feed 23 of FIG. 2) performs a first processing of the captured data to generate a first processed data (82). It is apparent that these additional elements are recited as generic, or part of generic devices, performing their generic functions of capturing, filtering, measuring, communicating, processing, generating and identifying data. The capturing, measuring, processing and communicating data simply provide data for other steps to be performed, which represent extra-solution activities that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 55 n.31; MPEP § 2106.05(g). See also Elec. Power, 830 F.3d at 1354–56 (holding that the sequence of receiving, detecting, analyzing, displaying, accumulating, updating, and deriving data was abstract); Fair Warning, 839 F.3d at 1095 (holding that sequence of receiving, generating, determining, and providing data was abstract); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract). The claim as a whole merely uses computer instructions to implement the abstract idea(s) on a computer or, alternatively, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception(s).
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the “plurality of devices”, “first processor”, “plurality of skin conductivity and heart rate measurement devices” “plurality of communication circuits”, and “central processor”,  in general terms, without describing the particulars, the claim limitations may be broadly but plurality of devices”, “first processor”, “plurality of skin conductivity and heart rate measurement devices” “plurality of communication circuits”, and “central processor” at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the instant Specification, as noted above, supports a finding that the “plurality of devices”, “first processor”, “plurality of skin conductivity and heart rate measurement devices” “plurality of communication circuits”, and “central processor” are generic, or part of generic devices such as general purpose computers having generic components to perform the functions of capturing, processing, communicating, generating and identifying data. The capturing, processing and communicating data simply provide data for other steps to be performed, which represent extra-solution activities that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 55 n.31; MPEP § 2106.05(g). See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (finding that use of “conventional computer, network, and display technology for gathering, sending, and presenting the desired information” does not add significantly more to the claimed abstract idea). The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract elements of the claim. For example, enable a second person to adapt one or more materials presented in the information exchange session to increase the attentiveness score of the identified individual attendee” are within the realm of abstract ideas since a teacher’s assistant can visually determine that a student is not paying attention and subsequently relay that information to a teacher (feedback). The teacher could, in turn, modify lesson material to address the issue and recapture the attentiveness of the student. Providing information through observation, judgment or opinion is clearly performable by a human using mental steps and/or pen and paper. None of the limitations recite technological implementation details for any of the claim steps, but instead recite only results desired by any and all possible means. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The instant Specification also fails to provide any such technical or technological details for each of the claim steps. None of these steps is used in some unconventional manner nor does any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, “even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc., 898 F.3d at 1168.
Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. Hence, the claim does not provide an inventive concept because the additional elements recited in the claim do not provide significantly more than the recited judicial exception(s).

	In regard to independent claim 17:
	Step 1: Statutory Category?
	The claim recites a system which falls into the “machine” category of invention.
	Step 2A – Prong 1: Judicial Exception Recited?
	The 2019 Memorandum is applied as shown in the Independent Claim 17/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite (an) abstract idea(s) and in bold the additional (non-abstract) claim limitations.
Independent Claim 17
Revised 2019 Guidance
a plurality of  devices configured to capture electroencephalography (EEG) data associated with a plurality of persons attending an information exchange session
a plurality of  devices configured to capture electroencephalography (EEG) data associated with a plurality of persons attending an information exchange session is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
Alternatively, capture electroencephalography (EEG) data associated with a plurality of persons attending an information exchange session is a method of organizing human activity, including managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) that could be performed alternatively as a mental process (observation). See 2019 Memorandum 52.

The plurality of devices are additional non-abstract limitations.
a plurality of processors configured to perform a first processing of the captured raw EEG data to generate first processed data, wherein the first processing comprises digital filtering of the raw EEG data
Abstract idea: a plurality of processors configured to perform a first processing of the captured raw EEG data to generate first processed data, wherein the first processing comprises digital filtering of the raw EEG data is a mental process because the step of generating data mimic human thought processes of judgment, and opinion. Additionally, “…digital filtering of the raw EEG data” is a mathematical concept since, by definition, in signal processing, a digital filter is a system that performs mathematical operations on a sampled, discrete-time signal to reduce or enhance certain aspects of that signal. See Spec. ¶ 30. See 2019 Memorandum 52.

The plurality of processors is an additional non-abstract limitation.
and a  plurality of communication devices configured to communicate the a central processor

(communicating or transmitting information, i.e., communicating the first processed data). Revised Guidance 55, n.31; see also MPEP § 2106.05(g); and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).

The “plurality of communication devices” and “central processor” are additional non-abstract limitations.
the central processor is configured to further process the first processed data, compare attentiveness of an individual from the first processed data to an expected attentiveness score, the expected attentiveness score comprises data collected from the plurality of persons, including the individual, and to 
wherein: the central processor is configured to further process the first processed data, compare attentiveness of an individual from the first processed data to an expected attentiveness score, the expected attentiveness score comprises data collected from the plurality of persons, including the individual, and to generate a feedback related to attentiveness of the individual is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The “central processor“ is an additional non-abstract limitation.
generate a feedback related to attentiveness of the individual
Abstract Idea: generate a feedback related to attentiveness of the individual is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, See 2019 Memorandum 52.
the feedback is a real-time feedback configured to enable a second person to adjust a presentation of materials in the information exchange session based on the real-time feedback to enhance attentiveness of the individual as compared to the expected attentiveness score
Abstract Idea: the feedback is a real-time feedback configured to enable a second person to adjust a presentation of materials in the information exchange session based on the real-time feedback to enhance attentiveness of the individual as compared to the expected attentiveness score is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52. 
a delta of the processed data is determined by analyzing a plurality of ranges of EEG frequency data and identifying variation over time within each band range, and the delta is determined on an individual basis to identify individualized variances and decrease the effect of individual variability from normal brainwave conditions on the comparison of the individual attentiveness to the expected attentiveness score
a delta of the processed data is determined by analyzing a plurality of ranges of EEG frequency data and identifying variation over time within each band range, and the delta is determined on an individual basis to identify individualized variances and decrease the effect of individual variability from normal brainwave conditions on the comparison of the individual attentiveness to the expected attentiveness score is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52. 


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 17/Revised 2019 Guidance Table above, nothing in the claim elements precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of a generic computer and generic computer elements (plurality of devices, plurality of processors, plurality of communication devices and central processor) does not take the claim out of the 
	Step 2A – Prong 2: Integrated into a Practical Application?
	For reasons similar to those given above for claim 1, the abstract idea is not integrated into a practical application. As a result, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	For reasons similar to those given above for claim 1, there is no inventive concept in the claim, and thus it is ineligible.

	In regard to independent claim 19:
	Step 1: Statutory Category?
	The claim recites a method which falls into the “process” category of invention.
	Step 2A – Prong 1: Judicial Exception Recited?
	The 2019 Memorandum is applied as shown in the Independent Claim 19/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite (an) abstract idea(s) and in bold the additional (non-abstract) claim limitations.
Independent Claim 19
Revised 2019 Guidance
providing a plurality of devices to capture data associated with a plurality of first persons attending an information exchange session conducted by a second person presenting presentation materials


Alternatively, capture data associated with a plurality of first persons attending an information exchange session conducted by a second person presenting presentation materials is a method of organizing human activity, including managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) that could be performed alternatively as a mental process. See 2019 Memorandum 52.

The plurality of devices are additional non-abstract limitations.
 a first processor to perform a first processing of the captured data to generate a first processed data
perform a first processing of the captured data to generate a first processed data is insignificant extra-solution activity (data 

Abstract idea: perform a first processing of the captured data to generate a first processed data is alternatively a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52.
The first processor is an additional non-abstract limitation.
timestamping the first processed data and the presentation materials
timestamping the first processed data and the presentation materials is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching See 2019 Memorandum 52.
communicating timestamped first processed data and timestamped presentation materials to a central processor
communicating timestamped first processed data and timestamped presentation materials is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52.

The central processor is an additional non-abstract limitation.
configuring the central processor to further process the first processed data and to generate a feedback related to attentiveness of the one or more of the plurality of first persons, wherein the captured data includes a plurality of band ranges of raw electroencephalography (EEG) data
further process the first processed data and to generate a feedback related to attentiveness of the one or more of the plurality of first persons, wherein the captured data includes a plurality of band ranges of raw electroencephalography (EEG) data is a method of organizing human activity such as managing personal behavior
or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
correlating EEG frequency data for each attendee to a plurality of brainwave categories
Abstract Idea: correlating EEG frequency data for each attendee to a plurality of brainwave categories is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, See 2019 Memorandum 52.
comparing the plurality of band ranges of EEG frequency data and determining variation over time within each band range for each of the first persons to generate an individualized baseline for each of the first persons and an expected attentiveness score based on a history of the plurality of first persons
Abstract Idea: comparing the plurality of band ranges of EEG frequency data and determining variation over time within each band range for each of the first persons to generate an individualized baseline for each of the first persons and an expected attentiveness score based on a history of the plurality of first persons is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52.
measuring  the attentiveness of the one or more first persons as compared with the expected attentiveness score
Abstract Idea: measuring  the attentiveness of the one or more first persons as compared with the expected attentiveness score is a method of See 2019 Memorandum 52. 
wherein the feedback comprises a real-time feedback that is configured to enable the second person to adjust conducting of the information exchange session based on the variation over time of an attentiveness score of an individual of the plurality of first persons as compared with the expected attentiveness score
Abstract Idea: wherein the feedback comprises a real-time feedback that is configured to enable the second person to adjust conducting of the information exchange session based on the variation over time of an attentiveness score of an individual of the plurality of first persons as compared with the expected attentiveness score provides further details of the abstract idea as such is also abstract, and thus is a method of organizing human activity such as managing personal behavior or relationships or interactions between See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 19/Revised 2019 Guidance Table above, nothing in the claim elements precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of a generic computer and generic computer elements (plurality devices, first processor, and central processor) does not take the claim out of the methods of organizing human interactions and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	For reasons similar to those given above for claim 1, the abstract idea is not integrated into a practical application. As a result, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	For reasons similar to those given above for claim 1, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2-13, 15, 16, 18 and 20 include all the limitations of respective independent claims 1, 17 and 19 from which they depend and, as such, recite the same abstract idea(s) noted above for independent claims 1, 17 and 19. As noted for the independent claims, the additional elements further described in the dependent claims and other recited additional elements in the dependent claims, for example “one or more EEG headset” (claim 2), “cloud processor” (claim 7), internet (claims 7 and 8) are recited generically in the Specification. The dependent claims provide more detailed limitations of the abstract idea(s), which do not make the abstract idea any less abstract. While the dependent claims may have a narrower scope than the representative claims, they do not confine the claim to a practical application nor amount to significantly more than the recited judicial exception. Therefore, claims 2-13, 15, 16, 18 and 20 are not drawn to patent eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20150126892 A1) (KIM) in view of KRYSTAL et al. (US 20190008436 A1) (KRYSTAL) and SHIN (US 20150080675 A1).
Re claims 1 and 5:
	[Claims 1 and 5]  KIM teaches of a system for adaptive learning style curriculum tailoring based on electroencephalography (EEG) data (¶ 131: electroencephalography information processing system 5000 may be utilized in a teaching method of teaching students), the system comprising: a plurality of devices configured to capture EEG data associated with a plurality of persons attending an information exchange session (¶ 131: the user devices 5100_1, 5100_2, . . . , and 5100.sub.--k are allocated to the students, respectively, to measure electroencephalography information of the students).
	KIM is silent on ([Claim 5])) a first processor of each of the plurality of devices configured to perform a filtering of the captured raw EEG data to generate EEG frequency data, wherein the filtering comprises a discrete Fourier transformation analysis, and the raw EEG data comprises brain waves including, Delta, Theta, Alpha, Mu, sensorimotor rhythm (SMR), Beta and Gamma waves, which are represented by different frequency ranges in the EEG frequency data. However, the Examiner previously took Official Notice that the concept and advantages of processing captured raw EEG data to generate EEG frequency data that comprises a discrete Fourier transformation analysis, and wherein the raw EEG data comprises brain waves including, Delta, Theta, Alpha, Mu, sensorimotor rhythm (SMR), Beta and Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of KIM so that the system comprises a first processor of each of the plurality of devices configured to perform a filtering of the captured raw EEG data to generate EEG frequency data, wherein the filtering comprises a discrete Fourier transformation analysis, and the raw EEG data comprises brain waves including, Delta, Theta, Alpha, Mu, sensorimotor rhythm (SMR), Beta and Gamma waves, which are represented by different frequency ranges in the EEG frequency data in order to yield the predictable result of improved cloud server and apparatus for processing electroencephalography information using processing techniques commonly used in the industry.
KIM further teaches of a plurality of communication circuits configured to communicate the EEG frequency data to a central processor (¶ 131: The electroencephalography information of the students (plurality of persons) measured by the user devices 5100_1, 5100_2, . . . , and 5100.sub.--k is transmitted to the cloud server 5200 as group electroencephalography information), wherein: the central processor is configured to: process the EEG frequency data across all frequency ranges for each individual attendee to determine an individual variation over time (Figure 1 and associated text: The types of electroencephalographys for each frequency band and mental states of a person according to the types of electroencephalographys are illustrated in FIG. 1 – the disclosure of 6 frequency bands related to mental states and conditions teaches or suggests processing across all these frequency ranges; ¶ 132: the cloud server 5200 analyzes the electroencephalography information of the students, and determines a current individual concentration condition of each of the students for a class. Further, the cloud server 5200 determines…concentration level…of the students based on the analyzed mental state of the students, and transmits a result of the determination to a master device 5100n, which a teacher wears, as a processing result), identify an individual attendee having an attentiveness and an identification number of the individual attendee (¶ 133:… the cloud server 5200 analyzes the electroencephalography information of the students, and determines a current individual concentration condition of each of the students for a class (identification of each student implied); ¶ 134: The cloud server 5200 may independently and separately transmit the processing result even to the user devices 5100_1, 5100_2, . . . , and 5100.sub.--k providing the electroencephalography information; ¶ 140: The cloud server 5200 individually analyzes the received electroencephalography information of the viewers and determines mental states (for example, tension levels, relaxation levels, preference levels, or aversion levels) when the viewers watch a specific part of the broadcasting), and the feedback is configured to enable a second person to adapt one or more materials presented in the information exchange session based on the feedback for an enhanced audience attentiveness (¶ 133:…based on the individual concentration condition…the cloud server 5200 transmits the determination result as the processing result…The teacher (second person) may more effectively perform the class by referring to the processing result transmitted to the master device 5100n; ¶ 137: the cloud server 5200 determines a general advertisement response rate of the customers based on the determined concentration levels…and transmits a result of the determination to the master device 5100n possessed by the advertiser as a processing result. In this case, the processing result may simply include response rates of the customers according to each version of the advertisements, include determination information for determining the most effective advertisement) to recapture the attentiveness of the identified individual attendee (¶ 134: When red light of many user devices is turned on, the teacher may see the user devices of the students and attempt to change a teaching method, like changing the class to have contents arousing more interest; ¶ 143: the cloud server 5200 may be communicatively connected with a plurality of users to collect electroencephalography information from the plurality of users, individually analyze and group-analyze the collected electroencephalography information, and selectively provide various contents in accordance with behaviors, tendencies, or preferences of the users).
KIM is silent on but KRYSTAL which relates to monitoring and training attention in subjects (¶ 1) teaches wherein: the central processor is configured to: generate an expected attentiveness score from the EEG frequency data of the plurality of persons, and identify an individual attendee having an attentiveness score below the expected attentiveness score and an identification number of the individual attendee (¶ 5: determining whether the subject's level of drowsiness exceeds a , the feedback is configured to enable a second person to adapt one or more materials presented in the information exchange session to increase the attentiveness score of the identified individual attendee (¶ 38: If the subject is observed to be inattentive… Optionally, a third party (e.g., maybe a teacher or parent), may be alerted to the attention status of the subject; ¶ 39: the methods and systems of the invention can be incorporated into a training system…to improve attention in a subject). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the engagement metrics threshold feature of KRYSTAL within the teachings of KIM in order to yield the predictable result of improved cloud server and apparatus for processing electroencephalography information that would provide flexibility in adjusting education content by enabling an instructor to adapt one or more materials presented in the information exchange session based on the feedback to recapture the attentiveness of the identified individual attendee.
	KIM in view of KRYSTAL is silent on but SHIN which relates to content evaluation (abstract) teaches of a plurality of skin conductivity and heart rate measurement devices configured to perform real-time skin conductivity and heart rate measurement on the plurality of persons attending an information exchange session (¶ 11: controller determines a degree of engagement and an emotional reaction of the subject to the content using the change of the brainwave signal and the change of the bio signal, and evaluates the content using at least one of the degree of the engagement and the emotional reaction; ¶ 37: determine at least one of a degree of engagement and an emotional reaction of the subject to the content based on the changes in the brainwave signals and the bio signals; ¶ 39: using additional real time information on the subject; ¶ 40: second controller 400 can evaluate an interest-causing level of the content; ¶ 53: the second controller 400 may determine the degree of  wherein the measured skin conductivity and heart rate data are timestamped in order to allow identifying periods of time of interest. Additionally, since SHIN teaches of collecting the degree of engagement of the subject using brainwave signals (EEG frequency data) and the bio signals (skin conductivity and heart rate data), it would have been prima facie obvious to have modified SHIN in view of KRYSTAL so that the measured skin conductivity and heart rate data provides feedback correlating to the attentiveness score of the individual attendee when the EEG frequency data is unavailable because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the collecting the degree of engagement of the subject using brainwave 
Re claim 2:
	[Claim 2]  KIM in view of KRYSTAL and SHIN teaches of the system of claim 1, wherein the one or more devices comprise one or more EEG headset (KIM: ¶ 49: a device for detecting and measuring generation of electroencephalographys while being in contact with a head of a person; ¶ 50: a headset-type measurement device).  
Re claim 3:
	[Claim 3]  KIM in view of KRYSTAL and SHIN teaches of the system of claim 1, wherein the information exchange session comprises at least one of a teaching session, a training session, a seminar, a conference, an application or an online course, and wherein the one or more first persons comprise one or more students, trainees, attendees, application users or online users (KIM: ¶s 133-134: class...students…teacher).
Re claim 4:
	[Claim 4]  KIM in view of KRYSTAL and SHIN teaches of the system of claim 1, wherein the second person comprises one of a teacher, a trainer, a lecturer, a speaker, or a presenter (KIM: ¶s 133-134: teacher).  
Re claim 6:
	[Claim 6]  KIM in view of KRYSTAL and SHIN teaches of the system of claim 1, wherein the first processor is integrated with one of the plurality of devices (KIM: ¶ 126: Each of the user devices 5100_1, 5100_2, . . . , 5100.sub.--k, and 5100.sub.--n of FIG. 12 may have the same configuration as that of any one of the user devices 1100, 2100, and 3100 of FIGS. 2, 5, and 7).  
Re claim 7:
	[Claim 7]  KIM in view of KRYSTAL and SHIN teaches of the system of claim 1, wherein the central processor comprises a cloud processor configured to receive the EEG frequency data and to send the feedback over the Internet (KIM: ¶ 131: cloud server 5200).  
Re claim 8:
	[Claim 8]  KIM in view of KRYSTAL and SHIN teaches of the system of claim 1, wherein the central processor comprises a cloud processor configured to receive the EEG frequency data and to send the feedback over the Internet (KIM: ¶ 131: cloud server 5200 - A cloud server is a logical server that is built, hosted and delivered through a cloud computing platform over the Internet).  
Claims 9-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of KRYSTAL and SHIN as applied to claim 1 above, and further in view of Mutlu et al. (US 20130260361 A1) (Mutlu).
Re claims 9 and 10:
	[Claims 9 and 10]  KIM in view of KRYSTAL and SHIN teaches wherein each communication circuit is configured to transmit the one or more materials presented in the information exchange session including text, audio and video data to the central processor (¶ 6: presenting a video game). A video game generally includes text, audio and video data.
	In the event the above interpretation is viewed as not being reasonable, the Examiner takes OFFICIAL NOTICE that the concept and advantages of one or more training materials including text, audio and video data were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of KIM in view of KRYSTAL and SHIN by using well known techniques such as presenting one or more training materials including text, audio and video data so as to yield the predictable result of improved cloud server and apparatus for processing electroencephalography information that would allow presenting training materials in known formats to students.
	KIM in view of KRYSTAL and SHIN is silent on but Mutlu teaches of information being transmitted in real time, wherein the first processor is configured to timestamp the one or more materials presented in the information exchange session and the generated EEG frequency data before transmission to the central processor (¶ 4: the brain activity monitor presents an educational program to the student while it receives a signal from the brain activity monitor indicating a brain activity of the student to provide an engagement signal indicating student attention… identify a plurality of points demarcating periods of declining attention and the presentation of the educational program is modified to promote student attention at times of the identified points; ¶ 43: monitor the student's brain waves to deduce an engagement level 54  It is apparent that if software can be written to trigger attention-promoting interventions based on a dynamic engagement threshold, it would have been prima facie obvious to have modified Mutlu to provide the changes in engagement or attention by the student as feedback to an instructor for taking additional actions because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of KIM in view of KRYSTAL and SHIN as taught by Mutlu in order to yield the predictable result of improved cloud server and apparatus for processing electroencephalography information that would not only allow modifying content presentation to promote student attention at times of the identified points, but also enabling an instructor to adapt one or more materials presented in the information exchange session based on the feedback to provide appropriate content to an identified individual attendee and recapture the attentiveness of the identified individual attendee.
Re claims 11-13:
	[Claims 11-13]  KIM in view of KRYSTAL and SHIN is silent on but Mutlu teaches wherein the central processor is configured to timestamp upon receipt the one or more materials presented in the information exchange session and the generated EEG frequency data, wherein the central processor is configured to correlate at least portions of the generated EEG frequency data to the one or more materials presented in the information exchange session based on timestamp information, wherein the portions of the generated EEG frequency data correspond to various states of attentiveness of the first individual, wherein the feedback comprises a real-time feedback, and wherein the feedback is based on correlation of the various states of attentiveness of the individual and the one or more materials presented in the information exchange session (¶ 4: EEG sensing is used to identify changes in engagement or attention by the student and to trigger attention-promoting interventions based on a dynamic engagement threshold…The engagement signal is compared to a dynamic threshold to identify a plurality of points demarcating periods of declining attention and the presentation of the educational program is modified to promote student attention at times of the identified points; ¶ 5: identify points of declining engagement applicable to a wide range of students and educational materials; ¶ 16: threshold may be based on a comparison of a slope in decrease in the engagement signal for two different time windows applied to the engagement signal; figure 3 and associated text; ¶ 43: monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against a dynamically determined threshold level 56 to identify effective timing of attention-promoting intervention (API) points 58 at various times during the presentation…the enhancement program 34 will communicate with the educational program software 32 to modify the output of the educational program software 32 to provoke increased engagement by the student 20). Hence, it would have been obvious    
Re claims 15 and 16:
	[Claims 15 and 16]  KIM in view of KRYSTAL and SHIN is silent on but Mutlu teaches wherein the central processor is configured to analyze the timestamped skin conductivity and heart rate data and identify portions of timestamped skin conductivity and heart rate data that correspond to various states of attentiveness of the individual, wherein the central processor is configured to correlate the portions of timestamped skin conductivity and heart rate data that correspond to various 25Attorney Docket No. 103072-0015states of attentiveness of the individual with the one or more materials presented in the information exchange session using timestamp information to generate the feedback (¶ 4: EEG sensing is used to identify changes in engagement or attention by the student and to trigger attention-promoting interventions based on a dynamic engagement threshold…The engagement signal is compared to a dynamic threshold to identify a plurality of points demarcating periods of declining attention and the presentation of the educational program is modified to promote student attention at times of the identified points; ¶ 5: identify points of declining engagement applicable to a wide range of students and educational materials; .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of KRYSTAL and Mutlu.
Re claims 17-20:
	[Claims 17 and 18]  KIM teaches of a system comprising: a plurality of devices configured to capture electroencephalography (EEG) data associated with each individual person of a plurality of persons attending an information exchange session (electroencephalography information processing system 5000 may be utilized in a teaching method of teaching students (one or more first persons)), a plurality of processors configured to perform a first processing of the captured raw EEG data to generate first processed data (¶ 131: the user devices 5100_1, 5100_2, . . . , and 5100.sub.--k are allocated to the students, respectively, to measure electroencephalography information of the students).
	KIM is silent on wherein the first processing comprises digital filtering of the raw EEG data. However, the Examiner previously took Official Notice that the concept and advantages of processing captured raw EEG data to generate EEG frequency data that comprises a discrete Fourier transformation analysis, and wherein the raw EEG data comprises brain waves including, Delta, Theta, Alpha, Mu, sensorimotor rhythm (SMR), Beta and Gamma waves, which are represented by different frequency ranges in EEG frequency data were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of KIM so that the system comprises a first processor of each of the plurality of devices configured to perform a filtering of the captured raw EEG data to generate EEG frequency data, wherein the filtering comprises a discrete Fourier transformation analysis, and the raw EEG data comprises brain waves including, Delta, Theta, Alpha, Mu, sensorimotor rhythm (SMR), Beta and Gamma waves, which are represented by different frequency ranges in the EEG frequency data in order to yield the predictable result of improved cloud server and apparatus for processing electroencephalography information using processing techniques commonly used in the industry.
	KIM further teaches of a plurality of communication circuits configured to communicate the first processed data to a central processor (¶ 131: The electroencephalography information of the students measured by the user devices 5100_1, 5100_2, . . . , and 5100.sub.--k is transmitted to the cloud server 5200 as group electroencephalography information), the central processor is configured to further process the first processed data and to generate a feedback related to attentiveness of the individual (¶ 132: the cloud server 5200 analyzes the electroencephalography information of the students, and determines a current individual concentration condition of each of the students for a class. Further, the cloud server , and the feedback is a real-time feedback configured to enable a second person to adjust a presentation of materials in the information exchange session based on the real-time feedback to enhance audience attentiveness (¶ 133:…The teacher (second person) may more effectively perform the class by referring to the processing result transmitted to the master device 5100n).
	KIM is silent on wherein the first processing comprises digital filtering of the raw EEG data. However, the Examiner previously took Official Notice that the concept and advantages of processing captured raw EEG data to generate EEG frequency data that comprises a discrete Fourier transformation analysis, and wherein the raw EEG data comprises brain waves including, Delta, Theta, Alpha, Mu, sensorimotor rhythm (SMR), Beta and Gamma waves, which are represented by different frequency ranges in EEG frequency data were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 10/16/2019 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of KIM so that the system comprises a first processor of each of 
	KIM further teaches of a plurality of communication devices configured to communicate the first processed data to a central processor (¶ 131: The electroencephalography information of the students (plurality of persons) measured by the user devices 5100_1, 5100_2, . . . , and 5100.sub.--k is transmitted to the cloud server 5200 as group electroencephalography information).
	KIM is silent on but KRYSTAL which relates to monitoring and training attention in subjects (¶ 1) teaches of an expected attentiveness score, the expected attentiveness score comprises data collected from the plurality of persons, including the individual, and to generate a feedback related to attentiveness of the individual (¶ 5: determining whether the subject's level of drowsiness exceeds a predetermined threshold…providing a generalized subject-independent model derived from electroencephalographic (EEG) brain signals from a pool of subjects, the subject-independent model including labeled brain signals; (b) providing subject-specific EEG brain signals obtained from the subject; (c) on the basis of the subject-independent model and the subject-specific brain signals, calculating a score representing the , the feedback is a real-time feedback configured to enable a second person to adjust a presentation of materials in the information exchange session based on the real-time feedback to enhance attentiveness of the individual as compared to the expected attentiveness score (¶ 38: If the subject is observed to be inattentive… Optionally, a third party (e.g., maybe a teacher or parent), may be alerted to the attention status of the subject; ¶ 39: the methods and systems of the invention can be incorporated into a training system…to improve attention in a subject). It would have been obvious to one 
	KIM is silent on but Mutlu which relates to computer-based education system that responds to a measured brain state (¶ 1) to teaches of ([Claim 18]) wherein the central processor is configured to timestamp the first processed data and presentation materials, and wherein the central processor is further configured to generate the feedback 26Attorney Docket No. 103072-0015based on analysis of timestamped first processed data and timestamped presentation materials (¶ 4: EEG sensing is used to identify changes in engagement or attention by the student and to trigger attention-promoting interventions based on a dynamic engagement threshold…The engagement signal is compared to a dynamic threshold to identify a plurality of points demarcating periods of declining attention and the presentation of the educational program is modified to promote student attention at times of the identified points; ¶ 5: identify points of declining engagement applicable to a wide range of students and educational materials; ¶ 16: threshold may be based on a comparison of a slope in decrease in the engagement signal for two different time windows applied to the engagement signal; figure 3 and associated text; ¶ 43: monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against 
	KIM in view of KRYSTAL and Mutlu teaches of a delta of the processed data is determined by analyzing a plurality of ranges of EEG frequency data and identifying variation over time within each band range, and the delta is determined on an individual basis to identify individualized variances and decrease the effect of individual variability from normal brainwave conditions on the comparison of the individual attentiveness to the expected attentiveness score (KRYSTAL: ¶¶ 5 and 6: comparing the subject-specific EEG brain signals to the labeled EEG brain signals from a pool of subjects, and on the basis of the comparison determining the probability that the subject is attentive or inattentive; ¶ 9: "level of drowsiness" refers to the frequency or degree to which a subject is found to be in a drowsy inattentive state characterized, e.g., by increased relative power in the delta and theta EEG brain signals (e.g., relative to the power of the alpha and beta EEG signals) of the subject… ¶ 31: segments containing EEG indications of drowsiness (elevated delta and/or theta activity) are first labelled; ¶ 56). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the teachings of KIM in view of KRYSTAL and Mutlu by determining the delta of the processed data as claimed so as to ensure the level of attentiveness of the individual is properly recorded.
	[Claims 19 and 20]  KIM teaches of a method comprising: providing a plurality of devices to capture data associated with a plurality of first persons attending an information exchange session conducted by a second person presenting presentation materials (¶ 131: electroencephalography information processing system 5000 may be utilized in a teaching method of teaching students (one or more first persons)), configuring a first processor to perform a first processing of the captured data to generate a first processed data (¶ 131: the user devices 5100_1, 5100_2, . . . , and 5100.sub.--k are allocated to the students, respectively, to ; communicating first processed data to a central processor (¶ 131: The electroencephalography information of the students measured by the user devices 5100_1, 5100_2, . . . , and 5100.sub.--k is transmitted to the cloud server 5200 as group electroencephalography information), and configuring the central processor to further process the first processed data and to generate a feedback related to attentiveness of the plurality of first persons, wherein: the captured data includes at least one of raw electroencephalography (EEG) data, skin conductivity data, or heart rate data (¶ 132: the cloud server 5200 analyzes the electroencephalography information of the students, and determines a current individual concentration condition of each of the students for a class. Further, the cloud server 5200 determines…concentration level…of the students based on the analyzed mental state of the students, and transmits a result of the determination to a master device 5100n, which a teacher wears, as a processing result.), and the feedback comprises a real-time feedback that is configured to enable the second person to adjust conducting of the information exchange session based on the real-time feedback to enhance audience attentiveness (¶ 133:…The teacher (second person) may more effectively perform the class by referring to the processing result transmitted to the master device 5100n); correlating EEG frequency data for each attendee to a plurality of brainwave categories (Figure 1 and associated text: The types of electroencephalographys for each frequency band and mental states of a person according to the types of electroencephalographys are illustrated in FIG. 1).
comparing the plurality of band ranges of EEG frequency data and determining variation over time within each band range for each of the first persons to generate an Page 6 of 17U.S. Application No. 15/679,764individualized baseline for each of the first persons and an expected attentiveness score based on a history of the plurality of first persons (¶ 5: determining whether the subject's level of drowsiness exceeds a predetermined threshold…providing a generalized subject-independent model derived from electroencephalographic (EEG) brain signals from a pool of subjects, the subject-independent model including labeled brain signals; (b) providing subject-specific EEG brain signals obtained from the subject; (c) on the basis of the subject-independent model and the subject-specific brain signals, calculating a score representing the probability that the subject is attentive or inattentive...step (c) includes comparing the subject-specific EEG brain signals to the labeled EEG brain signals from a pool of subjects, and on the basis of the comparison determining the probability that the subject is attentive or inattentive…;¶ 6: generating a representation of a subjects attention level including: (i) providing a subject-independent model derived from electroencephalographic (EEG) brain signals from a pool of subjects, the subject-independent model including labeled brain signals associated with (a) an attentive state, (b) a first inattentive state; or (c) a second inattentive state characterized by a subject's level of drowsiness; (ii) providing subject-specific EEG brain signals obtained from the subject; (iii) on the basis of the subject-independent model and the subject-specific brain signals, calculating a score representing the probability that the subject is attentive or inattentive; and (iv) presenting the score to the subject. In particular embodiments, , wherein the feedback comprises a real-time feedback that is configured to enable the second person to adjust conducting of the information exchange session based on the variation over time of an attentiveness score of an individual of the plurality of first persons as compared with the expected attentiveness score (¶ 38: If the subject is observed to be inattentive… Optionally, a third party (e.g., maybe a teacher or parent), may be alerted to the attention status of the subject; ¶ 39: the methods and systems of the invention can be incorporated into a training system…to improve attention in a subject). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the engagement metrics threshold feature of KRYSTAL within the teachings of KIM in order to yield the predictable result of improved cloud server and apparatus for processing electroencephalography information that would provide flexibility in adjusting education content by enabling an instructor to adapt one or more materials presented in the information exchange session based on the feedback to recapture the attentiveness of the identified individual attendee.
	KIM in view of KRYSTAL is silent on, but Mutlu which relates to computer-based education system that responds to a measured brain state (¶ 1) teaches of ([Claim 20]) configuring the central processor to generate the feedback based on analysis of the timestamped first processed data and the timestamped presentation materials and to correlate portions of the timestamped first processed data indicating various states of attentiveness of the one or more first persons with corresponding portion of the timestamped presentation materials; comparing the plurality of band ranges of EEG frequency data and determining variation over time for each band range to measure the attentiveness of the one or more first persons; and wherein the feedback comprises a real-time feedback that is configured to enable the second person to adjust conducting of the information exchange session based on the variation over time for each of the band ranges (¶ 4: EEG sensing is used to identify changes in engagement or attention by the student and to trigger attention-promoting interventions based on a dynamic engagement threshold…The engagement signal is compared to a dynamic threshold to identify a plurality of points demarcating periods of declining attention and the presentation of the educational program is modified to promote student attention at times of the identified points; ¶ 5: identify points of declining engagement applicable to a wide range of students and educational materials; ¶ 16: threshold may be based on a comparison of a slope in decrease in the engagement signal for two different time windows applied to the engagement signal; figure 3 and associated text; ¶ 43: monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against a dynamically determined threshold level 56 to identify effective timing of attention-promoting intervention (API) points 58 at various times during the presentation…the enhancement program 34 will communicate with the educational program software 32 to modify the output of the educational program software 32 to provoke increased engagement by the student 20). It is apparent that if software can be written to trigger attention-promoting interventions based on a dynamic .
Response to Arguments
Drawings Objections
	Upon further consideration and based on Applicant’s remarks submitted 01/15/2021, the drawings submitted on 06/17/2017 are accepted.
Claim Objections
	The previous objections to claims are withdrawn in view of Applicant’s amendment and remarks.
Rejections Under 35 U.S.C. § 112

	The rejections of claims 17 and 18 under 35 U.S.C. § 112(b) are maintained because Applicant has not addressed the issues previously noted.
	Applicant’s amendment necessitated new rejections of claims 1-16 under 35 U.S.C. 112(b) as shown above and not repeated herein.
Claim Rejections under 35 U.S.C. § 101 
	Applicant’s arguments filed on 01/15/2021 in regard to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
	Contrary to Applicant’s arguments, the above rejections follow the most recent guidelines. In regard to Applicant’s argument that “capturing EEG data, which is included in each of the claims, is not an abstract idea”, as noted in the rejections above, a person can capture/take EEG data by reading (observation) printed and/or displayed EEG data and/or observing facial expressions attendees. As further noted in the rejections above, when viewed as a computer element, capturing EEG data represents insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
	The Examiner respectfully disagrees with Applicant’s argument that “Capture and processing of EEG data, alone, is clearly a practical application”. As noted above, capturing EEG data may be viewed as insignificant extra-solution activity or alternatively as an abstract idea since a person can capture/take EEG data/information by observation. Additionally, as shown in the rejections above, filtering or processing of raw EEG data is a mathematical concept since, by definition, in signal processing, a digital See 2019 Memorandum 52. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity.’” Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92). The instant claims do not operate the recited generic computer components in an unconventional manner to achieve an improvement in computer functionality. See MPEP § 2106.05(a).
None of the cited limitations integrate the judicial exception of adaptive learning style curriculum tailoring based on electroencephalography (EEG) data into a practical application as determined under one or more of the MPEP section cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
	Applicant’s assertion that “Here, the system for adaptive learning style curriculum tailoring based on electroencephalography (EEG) data of independent claim 1 achieves speedier, more accurate, and more significant identification of attendee attentiveness through a combination of unique processing steps and comparisons against group or historical data” as per ¶ 21 of the instant application is not persuasive. reference to the claims in CardioNet were not abstract because they focused on a specific means or
method that improved cardiac monitoring technology, improving the detection of, and allowing more reliable and immediate treatment of, atrial fibrillation and atrial flutter. 955
F.3d at 1368. In contrast, independent claim 1 is not focused on a specific means or method to improve systems of electroencephalography (EEG) capturing devices, nor is it directed to a specific physical configuration of electroencephalography (EEG) CardioNet, independent claim 1 is not focused on an improvement to electroencephalography (EEG) capturing device technology. Applicant does not provide arguments or evidence that the plurality electroencephalography (EEG) capturing devices are being used in a non-conventional manner, rather than simply being used in the standard way necessary to gather data from a human using the devices. See Spec. ¶ 5 and 21. Other than disclosing that “one or more devices to capture raw EEG data associated with one or more first persons attending an information exchange session”, the Specification does not provide any guidance on how the plurality electroencephalography (EEG) capturing devices capture raw EEG data. The Specification (¶ 21) states that the EEG device can be any device (e.g., an EEG headset) capable of capturing EEG data and providing raw EEG data., and that the EEG headset may include a module that can perform first processing of the raw EEG data, for example, by performing Fourier transform analysis (abstract concept). This is the same conventional configuration and implementation of EEG device technology known in the art, as per the instant Specification (¶ 21). The claim also does not recite a specific configuration or arrangement for the plurality electroencephalography (EEG) capturing devices as in Thales Visionix Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017) which recited a particular configuration of inertial sensors and a specific choice of reference frame in order to more accurately calculate position and orientation of an object on a moving platform. 850 F.3d at 1349. The claim also does not recite a specific functionality that is different from how an Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015); Intellectual Ventures I, 838 F.3d at 1318 (“Furthermore, with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”). The data-gathering step provided by the plurality electroencephalography (EEG) capturing devices is insufficient to make a patent-ineligible claim eligible, even if physical steps are involved. As explained in CyberSource, 654 F.3d at 1370, “even if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”
	Applicant’s Amdocs assertions are not persuasive. In Amdocs, the Federal Circuit held that claim 1 of the patent at issue is also like the claims in Bascom because even though the system in the ‘065 patent relies upon some arguably generic limitations, when all limitations are considered individually and as an ordered combination, they provide an inventive concept through the use of distributed Bascom which permitted the invention to have a filtering tool with the benefits of a filter on a local computer and the benefits of a filter on an ISP server. The benefits in Bascom were possible because of customizable filtering features at specific locations remote from the user. Similarly, the benefits of the '065 patent's claim 1 are possible because of the distributed, remote enhancement that produced an unconventional result—reduced data flows and the possibility of smaller databases. This arrangement is not so broadly described to cause preemption concerns. Instead, it is narrowly circumscribed to the particular system outlined. As in Bascom this is a technical improvement over prior art technologies and served to improve the performance of the system itself. Amdocs, 841 F.3d at 1302. Applicant’s reliance upon Amdocs is unavailing because there is no indication that claim 1 provides unconventional results produced by a distributed, remote enhancement that reduces data flows and allows for the possibility of smaller databases.
	Applicant’s remark that “the capture and transmission of EEG data cannot be performed by humans without a computer. Therefore, the claims are not merely "a method of managing interactions between people and mental processes" at least because a computer is not only recited in the claims but required for the operation of the claimed subject matter” is not persuasive.  Applicant is respectfully reminded that as noted above, capturing data (data gathering) is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. See MPEP § 2106.05(g); Revised Guidance 55, n.31; see In re Bilski, 545 F.3d 943, 962 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (“[T]he involvement of the machine or transformation in the claimed process buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). As noted earlier, the Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity.’” Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).
	Applicant’s remarks that “The likening of processing captured raw EEG data
to a method of organizing human activity is unreasonable” is not persuasive. As per Claim 1, processing captured raw EEG data is in more specifically “filtering of the captured raw EEG data”. As noted earlier, a person can capture/take EEG data by reading (observation) printed and/or displayed EEG data and/or observing facial expressions of attendees to assess their attentiveness. Even assuming arguendo that “filtering of the captured raw EEG data” is not a method of organizing human activity, as noted earlier, it remains an abstract idea because it represents a mathematical concept since, by definition, in signal processing, a digital filter is a system that performs mathematical operations on a sampled, discrete-time signal to reduce or enhance certain aspects of that signal. See Spec. ¶ 30.
	In view of the foregoing, the Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
35 U.S.C. § 103 Rejections 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715